COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, McClanahan and Senior Judge Bumgardner
Argued at Richmond, Virginia


DEVIN JAMAR JONES
                                                               MEMORANDUM OPINION * BY
v.      Record No. 1710-07-2                                 JUDGE RUDOLPH BUMGARDNER, III
                                                                      MAY 27, 2008
CHARLOTTESVILLE DEPARTMENT
 OF SOCIAL SERVICES


              FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                                 Marc Jacobson, Judge

                  (Pamela R. Johnson, on brief), for appellant. Appellant submitting
                  on brief.

                  (Francesca Fornari, Assistant City Attorney; Michael J. Hallahan, II,
                  Guardian ad litem for the minor child, on brief), for appellee.
                  Appellee and Guardian ad litem submitting on brief.


        Devin Jamar Jones appeals the termination of his parental rights to his child. He contends

the trial court erred because he was not the cause of the neglect that led to his child’s placement in

foster care and because he was not offered reasonable and appropriate services intended to reunite

him with his child.1 The issue raised by the appellant on this appeal was not the issue raised in the

trial court. Accordingly, we affirm the trial court.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
            The Question Presented in the appellant’s brief states:

                  Did the Court err by terminating Appellant’s parental rights and approving
                  the foster care plan with the goal of adoption when the neglect which led to
                  the child’s placement in foster care was not due to any neglect by Appellant
                  and, further, when Appellant was not offered any reasonable and appropriate
                  services intended to reunite him and his child?
        The argument that the father did not neglect the child is not addressed in his brief. Rule

5A:20 requires his brief to include “the principles of law, the argument, and the authorities relating

to each question presented.” In addition, the argument that he was not offered any reasonable and

appropriate services was not raised in the trial court. “The Court of Appeals will not consider an

argument on appeal which was not presented to the trial court.” Ohree v. Commonwealth, 26

Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). See Rule 5A:18.

        The argument that the father does make in his brief is inadequate for appellate review.

While he broadly asserts that termination is not in the best interests of his child and that he has

remedied the situation leading to foster care, he points to no specific errors of the trial court,

advances no argument in support of his contention, and cites no authorities for this contention.

“Statements unsupported by argument, authority, or citations to the record do not merit appellate

consideration. We will not search the record for errors in order to interpret appellant’s contention

and correct deficiencies in a brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237,

239 (1992). See Rule 5A:20(e).

        We do not consider the question presented on this appeal because the requirements of Rule

5A:18 and 5A:20 are not met. The issue is waived. Jay v. Commonwealth, 275 Va. 510, 519-20,

659 S.E.2d 311, 317 (2008). Accordingly, we affirm the trial court.


                                                                                                Affirmed.




                                                   -2-